                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 19-53846-TJT
         Cheryl Y. Pierce

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tammy L. Terry, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/27/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/03/2020.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,222.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)


   19-53846-tjt      Doc 27     Filed 04/09/20      Entered 04/09/20 12:44:01         Page 1 of 3
Receipts:

         Total paid by or on behalf of the debtor                      $1,012.86
         Less amount refunded to debtor                                  $953.78

NET RECEIPTS:                                                                                                  $59.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                          $0.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                               $59.08
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                              $59.08

Attorney fees paid and disclosed by debtor:                          $100.00


Scheduled Creditors:
Creditor                                               Claim         Claim         Claim        Principal        Int.
Name                                         Class   Scheduled      Asserted      Allowed         Paid           Paid
Ashley Funding Services, LLC             Unsecured            NA           0.00         32.06           0.00         0.00
Ashley Funding Services, LLC             Unsecured            NA           0.00        252.40           0.00         0.00
Ashley Funding Services, LLC             Unsecured            NA           0.00         32.06           0.00         0.00
Ashley Funding Services, LLC             Unsecured            NA           0.00         23.70           0.00         0.00
CREDIT ACCEPTANCE CORPORATIO             Unsecured            NA           0.00      5,270.43           0.00         0.00
Directv, LLC                             Unsecured            NA           0.00        554.81           0.00         0.00
FLAGSHIP CREDIT ACCEPTANCE               Secured       11,723.60           0.00          0.00           0.00         0.00
INTERNAL REVENUE SERVICE                 Unsecured            NA           0.00    17,093.49            0.00         0.00
INTERNAL REVENUE SERVICE                 Priority       5,000.00     39,562.10     39,562.10            0.00         0.00
Jad Zakhem                               Secured              NA            NA            NA            0.00         0.00
LVNV Funding, LLC                        Unsecured            NA           0.00        488.38           0.00         0.00
Michigan Department of Treasury/Revenu   Priority          800.00      7,889.47      7,889.47           0.00         0.00
Michigan Department of Treasury/Revenu   Unsecured            NA           0.00      3,916.64           0.00         0.00
Midland Credit Management, Inc.          Unsecured            NA           0.00        620.69           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)


   19-53846-tjt         Doc 27           Filed 04/09/20     Entered 04/09/20 12:44:01              Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $47,451.57                $0.00            $0.00
 TOTAL PRIORITY:                                         $47,451.57                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,284.66                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $59.08
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $59.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/09/2020                             By:/s/ Tammy L. Terry
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)


   19-53846-tjt      Doc 27      Filed 04/09/20      Entered 04/09/20 12:44:01             Page 3 of 3
